EXHIBIT AGREEMENT THIS AGREEMENT is made and entered into as of this 1st day of March, 1995 between ROYAL SAVINGS BANK, an Illinois savings bank its successors and assigns (hereinafter referred to as the “Bank”) and BARBARA K. MINSTER (hereinafter referred to as “Minster”). PREMISES WHEREAS, Minster has been employed by the Bank since October1966 and currently serves as Vice President of the Bank and during her years of employment with the Bank gained substantial experience and expertise in the savings and loan business; and WHEREAS, Minster desires to take retirement as a full time employee of the Bank; and WHEREAS, the Bank desires to provide Minster certain retirement benefits and to retain her expertise by electing her to the Board of Directors. IT IS HEREBY AGREED: 1.Resignation and Retirement.Minster, at her option but no later than March1, 1995, shall resign as an officer and full-time employee of the Bank. 2.Board of Directors. In order to avail itself of the continued expertise of Minster, the Bank through its Board of Directors shall elect Minster to serve as a member of the Board of Directors until the next annual meeting of members and Minster shall receive the normal director’s fee as compensation for her services as a board member. 3.Retirement Benefits.Commencing with the month following Minster’s resignation and retirement, the Bank will pay a monthly retirement benefit of $1,000 per month to Minster.The retirement benefit shall be paid to Minster on the last day of each month of her retirement. 4.Termination.This Agreement shall be terminated upon the following occurrences: (a)Minster resuming full time employment with any business or organization; (b)The death of Minster, upon which the Bank will have no further obligation to pay the retirement benefit to her surviving spouse or estate. (c)(i)If Minster is suspended and/or temporarily prohibited from participating in the conduct of the Bank’s affairs by a notice served under Section8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1818(e)(3) and (g)(1)) the Bank’s obligations under the contract shall be suspended as of the date of service, unless stayed by appropriate proceedings.If the charges in the notice are dismissed, the Bank may in its discretion (i) pay Minster all or part of the compensation withheld while its contract obligations were suspended; and (ii) reinstate (in whole or in part) any of its obligations which were suspended. (ii)If Minster is removed and/or permanently prohibited from participating in the conduct of the Bank’s affairs by an order issued under Section8(e)(4) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1818(e)(4) or (g)(1)) all obligations of the Bank under the contract shall terminate as of the effective date of the order, but vested rights of the contracting parties shall not be affected. (d)If the Bank is in default (as defined in Section3(x)(1) of the Federal Deposit Insurance Act), all obligations under this Agreement shall terminate as of the date of default, but this paragraph shall not affect any vested rights of the parties. 5.Release.
